Case 4:21-cv-01166 Document 1-3 Filed on 04/09/21 in TXSD Page 1 of 5

                2021-13950 / Court: 157




                           EXHIBIT C
Case 4:21-cv-01166 Document 1-3 Filed on 04/09/21 in TXSD Page 2 of 5




                           EXHIBIT C
Case 4:21-cv-01166 Document 1-3 Filed on 04/09/21 in TXSD Page 3 of 5




                           EXHIBIT C
Case 4:21-cv-01166 Document 1-3 Filed on 04/09/21 in TXSD Page 4 of 5




                           EXHIBIT C
Case 4:21-cv-01166 Document 1-3 Filed on 04/09/21 in TXSD Page 5 of 5




                           EXHIBIT C
